UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1475


CATHERINE GIERBOLINI,

                      Plaintiff – Appellant,

          v.

BOARD   OF  DIRECTORS   SCIENCE  APPLICATION   INTERNATIONAL
CORPORATION, John P. Thumper; K. Stuart Shea; Mark W. Sopp;
Thomas G. Baybrook, Joseph W. Carver, III; Anthony J.
Maraco; Deborah Lee James; Amy E. Alving; Laura Kennedy;
James E. Cuff; Brian F. Keenan; Vincent A. Maffeo,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-00103-LMB-IDD)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Catherine Gierbolini, Appellant Pro Se. Edward Lee Isler, Lori
Hunt Turner, ISLER, DARE, RAY, RADCLIFFE & CONNOLLY, PC, Vienna,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Catherine   Gierbolini        appeals   the     district    court’s

order dismissing her civil action.               We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.              Gierbolini v. Bd. of Dir.

Sci.    Application     Int’l   Corp.,    No.    1:13-cv-00103-LMB-IDD       (E.D.

Va. Mar. 15, 2013).        We dispense with oral argument because the

facts    and    legal   contentions     are     adequately    presented     in   the

materials      before   this    court    and    argument     would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                         2